
	

113 HR 5641 IH: To amend the Federal Election Campaign Act of 1971 to clarify the treatment of coordinated expenditures as contributions to candidates, and for other purposes.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5641
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Price of North Carolina (for himself and Mr. Van Hollen) introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to clarify the treatment of coordinated
			 expenditures as contributions to candidates, and for other purposes.
	
	
		1.Clarification of treatment of coordinated expenditures as contributions to candidates
			(a)Treatment as contribution to candidateSection 301(8)(A) of the Federal Election Campaign Act of 1971 (2 U.S.C. 30101(8)(A)) is amended—
				(1)by striking or at the end of clause (i);
				(2)by striking the period at the end of clause (ii) and inserting ; or; and
				(3)by adding at the end the following new clause:
					
						(iii)any payment made by any person (other than a candidate, an authorized committee of a candidate, or
			 a political committee of a political party) for a coordinated expenditure
			 (as such term is defined in section 324) which is not otherwise treated as
			 a contribution under clause (i) or clause (ii)..
				(b)DefinitionsSection 324 of such Act (2 U.S.C. 30126) is amended to read as follows:
				
					324.Payments for coordinated expenditures
						(a)Coordinated expenditures
							(1)In generalFor purposes of section 301(8)(A)(iii), the term coordinated expenditure means—
								(A)any expenditure, including a payment for a covered communication described in subsection (d), which
			 is made in cooperation, consultation, or concert with, or at the request
			 or suggestion of, a candidate, an authorized committee of a candidate, a
			 political committee of a political party, or agents of the candidate or
			 committee, as provided in subsection (b); or
								(B)any payment for any communication which republishes, disseminates, or distributes, in whole or in
			 part, any broadcast or any written, graphic, or other form of campaign
			 material prepared by the candidate or committee or by agents of the
			 candidate or committee.
								(2)Exception for payments for certain communicationsA payment for a communication (including a covered communication described in subsection (d) shall
			 not be treated as a coordinated expenditure under this subsection if—
								(A)the communication appears in a news story, commentary, or editorial distributed through the
			 facilities of any broadcasting station, newspaper, magazine, or other
			 periodical publication, unless such facilities are owned or controlled by
			 any political party, political committee, or candidate; or
								(B)the communication constitutes a candidate debate or forum conducted pursuant to regulations adopted
			 by the Commission pursuant to section 304(f)(3)(B)(iii), or which solely
			 promotes such a debate or forum and is made by or on behalf of the person
			 sponsoring the debate or forum.
								(b)Coordination described
							(1)In generalFor purposes of this section, a payment is made in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate, an authorized committee of a candidate, a political committee of a political party,
			 or agents of the candidate or committee, if the payment is not made
			 entirely independently of the candidate, committee, or agents, including a
			 payment which is made pursuant to any general or particular understanding,
			 or more than incidental communication with, the candidate, committee, or
			 agents about the payment.
							(2)No finding of coordination based solely on sharing of information regarding legislative or policy
			 positionFor purposes of this section, a payment shall not be considered to be made by a person in
			 cooperation, consultation, or concert with, or at the request or
			 suggestion of, a candidate or committee, solely on the grounds that the
			 person or the person’s agent engaged in discussions with the candidate or
			 committee, or with agents of the candidate or committee, regarding that
			 person's position on a legislative or policy matter (including urging the
			 candidate or committee to adopt that person's position), so long as there
			 is no discussion between the person and the candidate or committee, or
			 agents of the candidate or committee, regarding the candidate’s or
			 committee’s campaign advertising, message, strategy, policy, polling,
			 allocation of resources, fundraising, or campaign operations.
							(3)No effect on party coordination standardNothing in this section shall be construed to affect the determination of coordination between a
			 candidate and a political committee of a political party for purposes of
			 section 315(d).
							(4)No safe harbor for use of firewallA person shall be determined to have made a payment in cooperation, consultation, or concert with,
			 or at the request or suggestion of, a candidate or committee, in
			 accordance with this section without regard to whether or not the person
			 established and used a firewall or similar procedures to restrict the
			 sharing of information between individuals providing services for or on
			 behalf of the person and the candidate or committee or agents of the
			 candidate or committee.
							(c)Special rule for payments by coordinated spenders for covered communications
							(1)Payments deemed to be made in cooperation, consultation, or concert with, candidatesFor purposes of this section, if the person who makes a payment for a covered communication is a
			 coordinated spender with respect to the candidate involved, the person
			 shall be deemed to have made the payment in cooperation, consultation, or
			 concert with the candidate.
							(2)Coordinated spender definedFor purposes of this subsection, the term coordinated spender means, with respect to a candidate or an authorized committee of a candidate, a person (other than
			 a political committee of a political party) for which any of the following
			 applies:
								(A)The person is directly or indirectly formed or established by or at the request or suggestion of,
			 or with the encouragement of, the candidate or committee or agents of the
			 candidate or committee, including with the express or tacit approval of
			 the candidate or committee or agents of the candidate or committee.
								(B)The candidate or committee or agents of the candidate or committee solicit funds or engage in other
			 fundraising activity on the person’s behalf during the election cycle
			 involved, including by providing the person with names of potential donors
			 or other lists to be used by the person in engaging in fundraising
			 activity, regardless of whether the person pays fair market value for the
			 names or lists provided.
								(C)The person is established, directed, or managed by any person who, during the election cycle
			 involved or during the 4-year period ending on the first day of the
			 election cycle involved, has been employed or retained as a political,
			 media, or fundraising adviser or consultant for the candidate or committee
			 or for any other entity directly or indirectly controlled by the candidate
			 or committee, or has held a formal position with a title for the candidate
			 or committee.
								(D)During the election cycle involved, the person has had more than incidental communications with the
			 candidate or committee or agents of the candidate or committee about the
			 candidate’s campaign needs or activities, or about the person’s possible
			 or actual campaign activities with respect to the candidate or committee.
								(E)The person has retained the professional services of any person who, during the same election
			 cycle, has provided or is providing professional services relating to the
			 campaign to the candidate or committee. For purposes of this subparagraph,
			 the term professional services includes any services in support of the candidate’s or committee’s campaign activities, including
			 advertising, message, strategy, policy, polling, allocation of resources,
			 fundraising, and campaign operations, but does not include accounting or
			 legal services.
								(F)The person is established, directed, or managed by a member of the immediate family of the
			 candidate, or (in the case of a person that is a political committee) has
			 received a contribution from a member of the immediate family of the
			 candidate. For purposes of this subparagraph, the term immediate family has the meaning given such term in section 9004(e) of the Internal Revenue Code of 1986.
								(3)LimitationParagraph (2) shall apply to a person with respect to a candidate or authorized committee during a
			 calendar quarter only if 20 percent or more of that person’s total
			 spending for covered communications in the period beginning on the first
			 day of the election cycle with respect to the candidate or committee
			 involved and ending on the first day of that calendar quarter is
			 attributable to—
								(A)communications that promote or support that candidate, or attack or oppose the opponent of that
			 candidate, in the case of covered communications described in subsection
			 (d)(1); and
								(B)communications that refer to that candidate or an opponent of that candidate, in the case of
			 covered communications described in subsection (d)(2).
								(d)Covered communication defined
							(1)In generalFor purposes of this section, the term covered communication means, with respect to a candidate or an authorized committee of a candidate, a public
			 communication (as defined in section 301(22)) which—
								(A)promotes or supports the candidate, or attacks or opposes an opponent of the candidate (regardless
			 of whether the communication expressly advocates the election or defeat of
			 a candidate or contains the functional equivalent of express advocacy); or
								(B)refers to the candidate or an opponent of the candidate but is not described in subparagraph (A),
			 but only if the communication is disseminated during the applicable
			 election period.
								(2)Applicable election periodIn paragraph (1)(B), the applicable election period with respect to a communication means—
								(A)in the case of a communication which refers to a candidate for the office of President or Vice
			 President, the period which begins on the date that is 120 days before the
			 date of the first primary election, preference election, or nominating
			 convention for nomination for the office of President which is held in any
			 State and ends with the date of the general election for such office; or
								(B)in the case of a communication which refers to a candidate for any other office, which begins on
			 the date that is 90 days before the primary or preference election, or
			 convention or caucus of a political party that has authority to nominate a
			 candidate, for the office sought by the candidate and ends on the date of
			 the general election for such office.
								(3)Special rules for communications involving congressional candidatesFor purposes of this subsection, a public communication shall not be considered to be a covered
			 communication with respect to a candidate for election for an office other
			 than the office of President or Vice President unless it is publicly
			 disseminated or distributed in the jurisdiction of the office the
			 candidate is seeking.
							(e)Election cycle definedIn this section, the term election cycle means, with respect to an election for Federal office, the period beginning on the day after the
			 date of the most recent general election for that office (or, if the
			 general election resulted in a runoff election, the date of the runoff
			 election) and ending on the date of the next general election for that
			 office (or, if the general election resulted in a runoff election, the
			 date of the runoff election)..
			(c)Effective date
				(1)Repeal of existing regulations on coordinationEffective upon the expiration of the 90-day period which begins on the date of the enactment of
			 this Act—
					(A)the regulations on coordinated communications adopted by the Federal Election Commission which are
			 in effect on the date of the enactment of this Act (as set forth in 11 CFR
			 part 109, subpart C, under the heading Coordination) are repealed; and
					(B)the Federal Election Commission shall promulgate new regulations on coordinated communications
			 which reflect the amendments made by this Act.
					(2)Effective dateThe amendments made by this section shall apply with respect to payments made on or after the
			 expiration of the 120-day period which begins on the date of the enactment
			 of this Act, without regard to whether or not the Federal Election
			 Commission has promulgated regulations in accordance with paragraph (1)(B)
			 as of the expiration of such period.
				2.Clarification of ban on fundraising for super pacs by federal candidates and officeholders
			(a)In GeneralSection 323(e)(1) of the Federal Election Campaign Act of 1971 (2 U.S.C. 30125(e)(1)) is amended—
				(1)by striking or at the end of subparagraph (A);
				(2)by striking the period at the end of subparagraph (B) and inserting ; or; and
				(3)by adding at the end the following new subparagraph:
					
						(C)solicit, receive, direct, or transfer funds to or on behalf of any political committee which
			 accepts donations or contributions that do not comply with the
			 limitations, prohibitions, and reporting requirements of this Act (or to
			 or on behalf of any account of a political committee which is established
			 for the purpose of accepting such donations or contributions), or to or on
			 behalf of any political organization under section 527 of the Internal
			 Revenue Code of 1986 which accepts such donations or contributions (other
			 than a committee of a State or local political party or a candidate for
			 election for State or local office)..
				(b)Effective DateThe amendment made by subsection (a) shall apply with respect to elections occurring after January
			 1, 2015.
			
